     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 1 of 12 Page ID #:135


                                                                 8/4/2020
 1
                                                                      DD


 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                              January 2020 Grand Jury

11   UNITED STATES OF AMERICA,                CR 19-595(A)-CAS

12              Plaintiff,                    F I R S T
                                              S U P E R S E D I N G
13              v.                            I N D I C T M E N T
14   EDWARD BUCK,                             [21 U.S.C. §§ 841(a)(1),
                                              (b)(1)(C): Distribution of
15              Defendant.                    Controlled Substances Resulting in
                                              Death; 18 U.S.C. § 2422(a):
16                                            Enticement to Travel in Interstate
                                              Commerce for Prostitution; 21
17                                            U.S.C. §§ 841(a)(1), (b)(1)(C):
                                              Distribution of Controlled
18                                            Substances; 21 U.S.C. § 856(a)(1):
                                              Maintaining Drug-Involved
19                                            Premises]
20
          The Grand Jury charges:
21
                               INTRODUCTORY ALLEGATIONS
22
          At times relevant to this First Superseding Indictment:
23
          1.    Beginning on a date unknown, but not later than January
24
     2011, and continuing through on or about September 17, 2019,
25
     defendant EDWARD BUCK engaged in a pattern of soliciting men to
26
     consume drugs that defendant BUCK provided and perform sexual acts at
27
     defendant BUCK’s apartment, located at 1234 North Laurel Avenue,
28
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 2 of 12 Page ID #:136



 1   Apartment #17, West Hollywood, California 90046 (hereinafter, “BUCK’s

 2   Residence”).    The practice of using drugs in conjunction with, or

 3   immediately preceding, sexual activity was commonly referred to as

 4   “party and play.”     In these party and play sessions, defendant BUCK

 5   distributed drugs, including methamphetamine, to his victims, and in

 6   some instances, injected them with drugs intravenously in a practice

 7   known as “slamming.”     Defendant BUCK exerted power over his victims,

 8   often targeting vulnerable individuals who were destitute, homeless,

 9   and/or struggled with drug addiction, in order to exploit the

10   relative wealth and power imbalance between them.

11        2.    Defendant BUCK solicited his victims in various ways.               He

12   solicited some via social media platforms, including but not limited

13   to Adam4Adam, a gay male dating and escort website.           Defendant BUCK

14   indicated on his Adam4Adam profile that he was looking for men with

15   whom he could “party and play.”       He also solicited men via referrals

16   from his prior victims, and used a “recruiter” who scouted men,

17   propositioned them on defendant BUCK’s behalf, and brought them to

18   BUCK’s Residence to engage in party and play for compensation.

19        3.    At BUCK’s Residence, defendant BUCK distributed and

20   attempted to distribute methamphetamine and other controlled

21   substances to his victims.      At BUCK’s Residence, defendant BUCK

22   prepared syringes containing a mixture or substance containing

23   methamphetamine.    Defendant BUCK sometimes personally injected his

24   victims, with and without their consent.         Defendant BUCK pressured

25   victims to let him personally inject them; he also distributed

26   syringes filled with methamphetamine so victims could self-inject.

27   In addition to injections, defendant BUCK distributed methamphetamine

28   to be smoked.    Defendant BUCK pressured, coerced, and/or incentivized

                                             2
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 3 of 12 Page ID #:137



 1   his victims to consume drugs, sometimes offering a premium payment to

 2   victims who would consume more drugs, try new drugs, or let defendant

 3   BUCK inject them with drugs.       In some instances, defendant BUCK

 4   injected his victims with larger quantities of drugs than they agreed

 5   to receive, and in other instances, defendant BUCK injected his

 6   victims while they were unconscious.        Defendant BUCK refused to pay

 7   or reduced pay to victims who would not consume drugs with him.                On

 8   at least two occasions described in this First Superseding

 9   Indictment, defendant BUCK distributed lethal quantities of

10   methamphetamine to his victims, resulting in death.

11        4.    These Introductory Allegations are reincorporated in every

12   count of this First Superseding Indictment.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 4 of 12 Page ID #:138



 1                                      COUNT ONE

 2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about July 27, 2017, in Los Angeles County, at BUCK’s

 4   Residence, within the Central District of California, defendant

 5   EDWARD BUCK knowingly and intentionally distributed methamphetamine,

 6   a Schedule II controlled substance, to Gemmel Moore, whose death and

 7   serious bodily injury resulted from the use of such substance.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 5 of 12 Page ID #:139



 1                                      COUNT TWO

 2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about January 7, 2019, in Los Angeles County, at BUCK’s

 4   Residence, within the Central District of California, defendant

 5   EDWARD BUCK knowingly and intentionally distributed methamphetamine,

 6   a Schedule II controlled substance, to Timothy Dean, whose death and

 7   serious bodily injury resulted from the use of such substance.

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 6 of 12 Page ID #:140



 1                                     COUNT THREE

 2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about May 15, 2018, in Los Angeles County, at BUCK’s

 4   Residence, within the Central District of California, defendant

 5   EDWARD BUCK knowingly and intentionally distributed methamphetamine,

 6   a Schedule II controlled substance, to C.S.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             6
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 7 of 12 Page ID #:141



 1                                     COUNT FOUR

 2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about September 22, 2018, in Los Angeles County, within

 4   the Central District of California, defendant EDWARD BUCK knowingly

 5   and intentionally distributed methamphetamine, a Schedule II

 6   controlled substance, to J.G.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 8 of 12 Page ID #:142



 1                                     COUNT FIVE

 2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about December 2, 2018, in Los Angeles County, within the

 4   Central District of California, defendant EDWARD BUCK knowingly and

 5   intentionally distributed methamphetamine, a Schedule II controlled

 6   substance, to C.H.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             8
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 9 of 12 Page ID #:143



 1                                      COUNT SIX

 2                       [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

 3        On or about September 4, 2019, in Los Angeles County, at BUCK’s

 4   Residence, within the Central District of California, defendant

 5   EDWARD BUCK knowingly and intentionally distributed methamphetamine,

 6   a Schedule II controlled substance, to D.B.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             9
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 10 of 12 Page ID #:144



 1                                     COUNT SEVEN

 2                              [21 U.S.C. § 856(a)(1)]

 3         Beginning on a date unknown, but not later than January 2011,

 4   and continuing to September 17, 2019, in Los Angeles County, within

 5   the Central District of California, defendant EDWARD BUCK knowingly

 6   leased, rented, used, and maintained a place, that is, an apartment

 7   at 1234 North Laurel Avenue, Apartment #17, in West Hollywood,

 8   California, for the purpose of distributing and using controlled

 9   substances, namely, gamma hydroxybutyric acid, a Schedule I

10   controlled substance, methamphetamine, a Schedule II controlled

11   substance, and clonazepam, a Schedule IV controlled substance.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            10
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 11 of 12 Page ID #:145



 1                                     COUNT EIGHT

 2                                [18 U.S.C § 2422(a)]

 3         On or about July 27, 2017, in Los Angeles County, within the

 4   Central District of California, defendant EDWARD BUCK knowingly

 5   persuaded, induced, and enticed victim Gemmel Moore to travel in

 6   interstate commerce to Los Angeles to engage in sexual activity for

 7   which any person could be charged with a criminal offense, namely,

 8   prostitution, in violation of California Penal Code Section 647(b).

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            11
     Case 2:19-cr-00595-CAS Document 32 Filed 08/04/20 Page 12 of 12 Page ID #:146



 1                                      COUNT NINE

 2                                [18 U.S.C § 2422(a)]

 3         On or about September 22, 2018, in Los Angeles County, within

 4   the Central District of California, defendant EDWARD BUCK knowingly

 5   persuaded, induced, and enticed victim J.G. to travel in interstate

 6   commerce to Los Angeles to engage in sexual activity for which any

 7   person could be charged with a criminal offense, namely,

 8   prostitution, in violation of California Penal Code Section 647(b).

 9

10                                             A TRUE BILL

                                                       /S/
11

12
                                               Foreperson
13

14    NICOLA T. HANNA
      United States Attorney
15

16

17    BRANDON D. FOX
      Assistant United States Attorney
18    Chief, Criminal Division
19    CAROL A. CHEN
      Assistant United States Attorney
20    Chief, International Narcotics,
      Money Laundering, and
21    Racketeering Section
22    CHELSEA NORELL
      BRITTNEY M. HARRIS
23    Assistant United States Attorneys
      International Narcotics, Money
24    Laundering, and Racketeering
      Section
25

26

27

28

                                            12
